The record in this case was filed in this court on the 22d day of November, 1927. The case was set for submission in its due order and after due notice of setting was submitted without objection from either party on the 12th inst. Neither party has briefed the case, as required by the statutes and rules of court.
Therefore it is our order that this cause be and the same is hereby dismissed from our docket for want of prosecution. Vernon's Annotated Statutes (Civil Statutes, vol. 4, note 21, p. 197).